UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	September 30, 2011 Item 1. Schedule of Investments: Putnam International Value Fund Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (98.1%) (a) Shares Value Air freight and logistics (0.7%) Deutsche Post AG (Germany) 118,920 $1,522,434 Auto components (0.7%) Valeo SA (France) 33,028 1,389,262 Automobiles (3.8%) Fiat SpA (Italy) 172,467 933,670 Nissan Motor Co., Ltd. (Japan) 602,000 5,323,133 Porsche Automobil Holding SE (Preference) (Germany) 35,170 1,686,423 Beverages (1.7%) Anheuser-Busch InBev NV (Belgium) 66,138 3,513,417 Capital markets (0.4%) Macquarie Group, Ltd. (Australia) 40,645 871,652 Chemicals (4.2%) Arkema (France) 17,463 1,015,847 BASF SE (Germany) 57,482 3,493,582 JSR Corp. (Japan) 90,400 1,554,833 Lanxess AG (Germany) 15,144 729,190 Potash Corp. of Saskatchewan, Inc. (Canada) 33,300 1,451,293 Uralkali (Russia) 77,791 537,677 Commercial banks (11.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 118,244 2,201,529 Banco Santander Central Hispano SA (Spain) 156,869 1,284,565 Barclays PLC (United Kingdom) 1,013,257 2,491,916 BNP Paribas SA (France) 64,322 2,550,294 China Construction Bank Corp. (China) 2,359,000 1,408,077 DBS Group Holdings, Ltd. (Singapore) 171,000 1,534,442 DnB NOR ASA (Norway) 140,810 1,411,099 HSBC Holdings PLC (London Exchange) (United Kingdom) 524,106 4,001,693 Industrial and Commercial Bank of China, Ltd. (China) 2,048,000 990,257 KB Financial Group, Inc. (South Korea) 7 229 Mitsubishi UFJ Financial Group, Inc. (Japan) 628,600 2,826,936 National Bank of Canada (Canada) 34,720 2,324,311 Sberbank OJSC (Russia) 389,570 842,443 Computers and peripherals (2.2%) Asustek Computer, Inc. (Taiwan) 222,580 1,662,306 Gemalto NV (Netherlands) 34,149 1,630,746 Lenovo Group, Ltd. (China) 1,804,000 1,206,606 Construction and engineering (2.1%) Carillion PLC (United Kingdom) 417,965 2,160,424 Vinci SA (France) 49,043 2,109,422 Construction materials (0.7%) BBMG Corp. (China) 765,000 565,556 China Shanshui Cement Group, Ltd. (China) 1,428,000 940,439 Diversified financial services (2.5%) ING Groep NV GDR (Netherlands) (NON) 367,536 2,591,069 ORIX Corp. (Japan) 34,630 2,700,288 Diversified telecommunication services (1.0%) BCE, Inc. (Canada) 53,293 2,005,634 Electric utilities (0.9%) Fortum OYJ (Finland) 75,589 1,778,134 Electrical equipment (1.7%) LS Corp. (South Korea) 14,525 878,072 Mitsubishi Electric Corp. (Japan) 310,000 2,747,089 Energy equipment and services (0.5%) Technip SA (France) 11,968 959,383 Food and staples retail (1.1%) Lawson, Inc. (Japan) 40,800 2,307,390 Food products (3.5%) Ajinomoto Co., Inc. (Japan) 256,000 3,029,331 Kerry Group PLC Class A (Ireland) 61,329 2,150,769 Suedzucker AG (Germany) 59,640 1,695,105 Zhongpin, Inc. (China) (NON) 44,000 334,400 Health-care equipment and supplies (0.7%) BioMerieux (France) 16,766 1,463,918 Hotels, restaurants, and leisure (0.6%) TUI Travel PLC (United Kingdom) 585,773 1,352,283 Household durables (1.3%) Persimmon PLC (United Kingdom) 277,055 1,960,702 Skyworth Digital Holdings, Ltd. (China) 2,506,000 848,537 Household products (1.7%) Henkel AG & Co. KGaA (Germany) 17,551 934,153 Reckitt Benckiser Group PLC (United Kingdom) 51,823 2,624,800 Independent power producers and energy traders (2.2%) China Resources Power Holdings Co., Ltd. (China) 724,000 1,093,044 China WindPower Group, Ltd. (China) (NON) 9,200,000 427,236 Electric Power Development Co. (Japan) 77,800 2,293,946 International Power PLC (United Kingdom) 177,821 843,910 Industrial conglomerates (1.8%) LG Corp. (South Korea) 20,723 1,033,016 Siemens AG (Germany) 29,140 2,636,994 Insurance (5.8%) ACE, Ltd. 56,086 3,398,812 Allianz SE (Germany) 35,581 3,353,825 AXA SA (France) 114,615 1,490,675 Prudential PLC (United Kingdom) 304,520 2,611,207 SCOR (France) 54,046 1,167,109 Leisure equipment and products (0.4%) Altek Corp. (Taiwan) 829,418 825,342 Machinery (1.6%) Fiat Industrial SpA (Italy) (NON) 126,916 947,921 Invensys PLC (United Kingdom) 307,851 1,071,841 Metso Corp. OYJ (Finland) 42,536 1,241,473 Media (2.8%) Kabel Deutschland Holding AG (Germany) (NON) 43,616 2,355,056 Virgin Media, Inc. (United Kingdom) 60,000 1,461,000 WPP PLC (Ireland) 230,355 2,128,251 Metals and mining (2.2%) Fortescue Metals Group, Ltd. (Australia) 251,465 1,045,081 Rio Tinto PLC (United Kingdom) 43,926 1,943,533 Xstrata PLC (United Kingdom) 126,047 1,583,699 Multiline retail (0.6%) PPR SA (France) 9,504 1,228,083 Multi-utilities (3.1%) Atco, Ltd. Class I (Canada) 43,400 2,573,653 Centrica PLC (United Kingdom) 521,080 2,399,750 GDF Suez (France) 49,514 1,481,633 Office electronics (0.9%) Canon, Inc. (Japan) 40,500 1,834,588 Oil, gas, and consumable fuels (10.9%) BG Group PLC (United Kingdom) 128,717 2,455,548 BP PLC (United Kingdom) 689,176 4,141,168 Inpex Corp. (Japan) 323 1,991,619 Nexen, Inc. (Canada) 89,015 1,389,794 Petroleo Brasileiro SA ADR (Brazil) 35,500 796,975 Royal Dutch Shell PLC Class B (United Kingdom) 250,971 7,809,354 Total SA (France) 96,371 4,256,201 Pharmaceuticals (8.8%) Astellas Pharma, Inc. (Japan) 55,600 2,098,755 AstraZeneca PLC (United Kingdom) 37,182 1,649,305 Mitsubishi Tanabe Pharma (Japan) 86,900 1,611,875 Novartis AG (Switzerland) 128,092 7,156,653 Sanofi (France) 67,310 4,426,937 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 39,100 1,455,302 Real estate investment trusts (REITs) (1.2%) CFS Retail Property Trust (Australia) (R) 841,295 1,414,676 Dexus Property Group (Australia) 1,297,177 1,025,748 Real estate management and development (1.9%) Henderson Land Development Co., Ltd. (Hong Kong) 219,000 971,829 Mitsubishi Estate Co., Ltd. (Japan) 107,000 1,732,717 Soho China, Ltd. (China) 2,067,500 1,285,020 Road and rail (0.4%) ComfortDelgro Corp., Ltd. (Singapore) 836,000 831,946 Semiconductors and semiconductor equipment (0.8%) Rohm Co., Ltd. (Japan) 32,800 1,705,744 Software (0.7%) Konami Corp. (Japan) 42,400 1,424,426 Specialty retail (0.9%) JB Hi-Fi, Ltd. (Australia) (S) 49,559 719,627 Yamada Denki Co., Ltd. (Japan) 16,050 1,121,226 Tobacco (1.1%) Japan Tobacco, Inc. (Japan) 490 2,287,419 Trading companies and distributors (1.7%) Mitsui & Co., Ltd. (Japan) 247,400 3,582,966 Wireless telecommunication services (4.9%) China Mobile, Ltd. (China) 161,500 1,575,518 NTT DoCoMo, Inc. (Japan) 1,949 3,554,907 Vodafone Group PLC (United Kingdom) 1,986,080 5,138,120 Total common stocks (cost $226,648,210) U.S. TREASURY OBLIGATIONS (0.1%) Principal amount Value U.S. Treasury Inflation Index Notes 2s, January 15, 2014 (i) 122,262 130,244 Total U.S. treasury Obligations (cost $130,244) SHORT-TERM INVESTMENTS (2.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 700,220 $700,220 Putnam Money Market Liquidity Fund 0.10% (e) 3,295,235 3,295,235 SSgA Prime Money Market Fund 0.02% (i)(P) 230,000 230,000 U.S. Treasury Bill zero%, March 22, 2012 (i) $92,000 91,982 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.072%, July 26, 2012 (SEGSF) 332,000 331,805 U.S. Treasury Bills with an effective yield of 0.079%, June 28, 2012 (SEGSF) 389,000 388,766 U.S. Treasury Bills with effective yields ranging from 0.085% to 0.088%, May 3, 2012 (SEGSF) 270,000 269,859 U.S. Treasury Bills with an effective yield of 0.109%, February 9, 2012 (SEGSF) 141,000 140,944 U.S. Treasury Bills with effective yields ranging from 0.116% to 0.141%, November 17, 2011 (SEGSF) 419,000 418,930 Total short-term investments (cost $5,867,742) TOTAL INVESTMENTS Total investments (cost $232,646,196) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $166,991,347) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/19/11 $10,740,928 $11,618,272 $(877,344) British Pound Sell 10/19/11 2,620,130 2,674,631 54,501 Canadian Dollar Buy 10/19/11 1,693,496 1,785,303 (91,807) Euro Sell 10/19/11 1,633,972 1,701,967 67,995 Norwegian Krone Buy 10/19/11 1,053,247 1,141,614 (88,367) Swedish Krona Buy 10/19/11 4,633,791 4,958,616 (324,825) Swiss Franc Buy 10/19/11 2,439,171 2,570,647 (131,476) Barclays Bank PLC Australian Dollar Sell 10/19/11 1,733,904 1,874,280 140,376 British Pound Sell 10/19/11 1,758,208 1,793,531 35,323 Canadian Dollar Sell 10/19/11 2,683,913 2,827,188 143,275 Euro Buy 10/19/11 20,530 21,389 (859) Hong Kong Dollar Sell 10/19/11 1,421,845 1,420,421 (1,424) Japanese Yen Buy 10/19/11 327,963 330,364 (2,401) Swiss Franc Sell 10/19/11 287,137 302,199 15,062 Citibank, N.A. British Pound Buy 10/19/11 325,369 331,843 (6,474) Danish Krone Buy 10/19/11 557,078 582,769 (25,691) Euro Sell 10/19/11 1,637,863 1,706,521 68,658 Hong Kong Dollar Sell 10/19/11 654,894 653,522 (1,372) Norwegian Krone Buy 10/19/11 1,268,076 1,375,769 (107,693) Singapore Dollar Buy 10/19/11 728,906 784,385 (55,479) Swiss Franc Sell 10/19/11 1,944,995 2,050,335 105,340 Credit Suisse AG Australian Dollar Sell 10/19/11 3,988,832 4,313,331 324,499 British Pound Sell 10/19/11 5,039,229 5,141,210 101,981 Canadian Dollar Sell 10/19/11 119,589 125,966 6,377 Euro Buy 10/19/11 114,728 119,587 (4,859) Japanese Yen Buy 10/19/11 1,794,038 1,782,599 11,439 Norwegian Krone Sell 10/19/11 504,555 547,729 43,174 Swedish Krona Buy 10/19/11 3,982,874 4,264,006 (281,132) Swiss Franc Buy 10/19/11 1,289,630 1,357,626 (67,996) Deutsche Bank AG Australian Dollar Buy 10/19/11 153,983 166,147 (12,164) British Pound Sell 10/19/11 640,115 642,976 2,861 Canadian Dollar Sell 10/19/11 888,255 935,842 47,587 Euro Buy 10/19/11 4,218,511 4,394,089 (175,578) Swiss Franc Buy 10/19/11 1,195,832 1,260,261 (64,429) Goldman Sachs International Australian Dollar Buy 10/19/11 2,278,364 2,463,219 (184,855) British Pound Sell 10/19/11 2,711,040 2,764,967 53,927 Euro Sell 10/19/11 2,636,066 2,746,764 110,698 Japanese Yen Buy 10/19/11 4,548,555 4,536,271 12,284 Norwegian Krone Buy 10/19/11 1,710,670 1,855,624 (144,954) Swedish Krona Sell 10/19/11 1,044,970 1,118,589 73,619 HSBC Bank USA, National Association Australian Dollar Buy 10/19/11 2,383,537 2,576,852 (193,315) British Pound Buy 10/19/11 1,825,531 1,862,475 (36,944) Euro Buy 10/19/11 854,491 890,049 (35,558) Hong Kong Dollar Sell 10/19/11 2,167,752 2,165,701 (2,051) Norwegian Krone Buy 10/19/11 658,858 714,972 (56,114) Swiss Franc Buy 10/19/11 984,374 1,035,685 (51,311) JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/19/11 414,688 373,260 (41,428) British Pound Buy 10/19/11 3,425,507 3,446,800 (21,293) Canadian Dollar Sell 10/19/11 2,829,642 2,981,688 152,046 Euro Buy 10/19/11 697,226 726,580 (29,354) Hong Kong Dollar Sell 10/19/11 1,148,564 1,147,546 (1,018) Japanese Yen Buy 10/19/11 1,889,842 1,878,519 11,323 Norwegian Krone Sell 10/19/11 2,020,098 2,189,790 169,692 Singapore Dollar Buy 10/19/11 851,513 912,223 (60,710) Swedish Krona Sell 10/19/11 1,953,510 2,091,431 137,921 Swiss Franc Buy 10/19/11 583,664 614,871 (31,207) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/19/11 792,382 855,686 63,304 British Pound Buy 10/19/11 833,181 849,706 (16,525) Canadian Dollar Buy 10/19/11 66,353 18,922 47,431 Euro Sell 10/19/11 703,130 732,615 29,485 Israeli Shekel Buy 10/19/11 705,276 713,915 (8,639) Japanese Yen Buy 10/19/11 10,289,355 10,227,178 62,177 Swedish Krona Sell 10/19/11 725,455 778,104 52,649 Swiss Franc Buy 10/19/11 882,401 928,073 (45,672) State Street Bank and Trust Co. Australian Dollar Buy 10/19/11 1,031,685 1,115,902 (84,217) Canadian Dollar Sell 10/19/11 793,177 835,510 42,333 Euro Buy 10/19/11 677,903 700,019 (22,116) Israeli Shekel Buy 10/19/11 705,303 712,907 (7,604) UBS AG Australian Dollar Sell 10/19/11 2,479,413 2,681,067 201,654 British Pound Buy 10/19/11 1,309,753 1,336,033 (26,280) Canadian Dollar Sell 10/19/11 1,903,088 2,004,437 101,349 Euro Buy 10/19/11 4,288,421 4,502,329 (213,908) Israeli Shekel Sell 10/19/11 1,460,813 1,478,947 18,134 Norwegian Krone Sell 10/19/11 890,553 966,364 75,811 Swiss Franc Buy 10/19/11 1,145,675 1,207,077 (61,402) Westpac Banking Corp. Australian Dollar Buy 10/19/11 3,143,089 3,396,935 (253,846) British Pound Sell 10/19/11 2,161,209 2,204,623 43,414 Canadian Dollar Sell 10/19/11 2,084,148 2,195,073 110,925 Euro Buy 10/19/11 3,707,266 3,862,975 (155,709) Japanese Yen Sell 10/19/11 14,121,838 14,036,139 (85,699) Total Key to holding's currency abbreviations Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $208,663,871. (b) The aggregate identified cost on a tax basis is $240,163,628, resulting in gross unrealized appreciation and depreciation of $8,709,813 and $38,488,869, respectively, or net unrealized depreciation of $29,779,056. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $665,717. The fund received cash collateral of $700,220 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $607 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $21,129,801 and $22,479,467 , respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,090,189 to cover certain derivatives contracts. ADR and GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.8% Japan 21.8 France 11.2 Germany 8.8 China 5.1 Canada 4.7 United States 4.0 Australia 3.5 Switzerland 3.4 Ireland 2.0 Netherlands 2.0 Belgium 1.7 Finland 1.4 Taiwan 1.2 Singapore 1.1 South Korea 0.9 Italy 0.9 Israel 0.7 Norway 0.7 Russia 0.7 Spain 0.6 Hong Kong 0.5 Brazil 0.3 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $278,900,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $170,000 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,482,852 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,242,567. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,461,000 $21,871,595 $— Consumer staples 334,400 18,542,384 — Energy 2,186,769 21,613,273 — Financials 5,723,123 42,759,295 — Health care 1,455,302 18,407,443 — Industrials — 20,763,598 — Information technology — 9,464,416 — Materials 1,988,970 12,871,760 — Telecommunication services 2,005,634 10,268,545 — Utilities 2,573,653 10,317,653 — Total common stocks — U.S Treasury obligations $— $130,244 $— Short-term investments 3,525,235 2,342,506 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts (1,454,475) Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,738,624 $4,193,099 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	September 30, 2011 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (1.3%) Ducommun, Inc. (S) 7,872 $117,923 Esterline Technologies Corp. (NON) (S) 9,300 482,112 GeoEye, Inc. (NON) 15,700 445,095 LMI Aerospace, Inc. (NON) 19,700 336,082 Airlines (0.5%) Alaska Air Group, Inc. (NON) 9,600 540,384 Auto components (0.5%) Standard Motor Products, Inc. 38,400 498,048 Beverages (0.3%) Coca-Cola Bottling Co. Consolidated 5,700 316,122 Biotechnology (4.4%) Alexion Pharmaceuticals, Inc. (NON) 6,060 388,204 AVEO Pharmaceuticals, Inc. (NON) 21,500 330,885 BioMarin Pharmaceuticals, Inc. (NON) (S) 17,234 549,248 Cubist Pharmaceuticals, Inc. (NON) (S) 35,137 1,241,038 Human Genome Sciences, Inc. (NON) 23,400 296,946 InterMune, Inc. (NON) 8,400 169,680 Momenta Pharmaceuticals, Inc. (NON) 18,886 217,189 Neurocrine Biosciences, Inc. (NON) 55,100 329,498 Onyx Pharmaceuticals, Inc. (NON) 12,100 363,121 Sciclone Pharmaceuticals, Inc. (NON) (S) 44,808 170,718 Spectrum Pharmaceuticals, Inc. (NON) 26,500 202,195 United Therapeutics Corp. (NON) (S) 7,869 295,009 Capital markets (0.3%) E*Trade Financial Corp. (NON) 33,776 307,699 Chemicals (5.0%) Innophos Holdings, Inc. 11,600 462,492 Innospec, Inc. (NON) 19,300 467,253 Koppers Holdings, Inc. 11,753 300,994 LSB Industries, Inc. (NON) (S) 25,181 721,939 Minerals Technologies, Inc. 5,342 263,200 NewMarket Corp. (S) 4,644 705,284 OM Group, Inc. (NON) (S) 31,270 812,082 PolyOne Corp. 46,700 500,157 W.R. Grace & Co. (NON) 30,539 1,016,949 Commercial banks (0.5%) East West Bancorp, Inc. 37,000 551,670 Commercial services and supplies (1.3%) Geo Group, Inc. (The) (NON) (S) 23,000 426,880 Healthcare Services Group, Inc. 22,200 358,308 Intersections, Inc. (S) 19,200 246,720 Tetra Tech, Inc. (NON) 18,300 342,942 Communications equipment (4.8%) Acme Packet, Inc. (NON) 6,800 289,612 ADTRAN, Inc. (S) 21,500 568,890 Aruba Networks, Inc. (NON) (S) 18,464 386,082 EchoStar Corp. Class A (NON) 80,498 1,820,058 F5 Networks, Inc. (NON) (S) 5,300 376,565 InterDigital, Inc. (S) 6,200 288,796 Loral Space & Communications, Inc. (NON) 8,359 418,786 PC-Tel, Inc. (NON) 22,771 140,042 Plantronics, Inc. 12,797 364,075 Polycom, Inc. (NON) 20,400 374,748 Computers and peripherals (0.6%) Silicon Graphics International Corp. (NON) 21,900 261,048 STEC, Inc. (NON) 37,200 377,208 Construction and engineering (1.1%) Layne Christensen Co. (NON) 18,163 419,565 MasTec, Inc. (NON) 41,200 725,532 Consumer finance (1.0%) Advance America Cash Advance Centers, Inc. 36,500 268,640 DFC Global Corp. (NON) 24,410 533,359 EZCORP, Inc. Class A (NON) 16 457 First Cash Financial Services, Inc. (NON) (S) 4,600 192,970 Containers and packaging (0.5%) Boise, Inc. 91,954 475,402 Distributors (0.3%) Audiovox Corp. Class A (NON) 58,000 318,420 Diversified consumer services (0.7%) Hillenbrand, Inc. 24,700 454,480 Sotheby's Holdings, Inc. Class A 9,920 273,494 Diversified financial services (0.9%) CBOE Holdings, Inc. 24,900 609,303 Interactive Brokers Group, Inc. Class A 15,900 221,487 MarketAxess Holdings, Inc. 5,900 153,518 Diversified telecommunication services (1.3%) Cincinnati Bell, Inc. (NON) (S) 223,500 690,615 Iridium Communications, Inc. (NON) (S) 54,726 339,301 Premiere Global Services, Inc. (NON) 50,999 327,414 Electrical equipment (2.4%) Franklin Electric Co., Inc. 18,163 658,954 Generac Holdings, Inc. (NON) 12,707 239,019 Polypore International, Inc. (NON) (S) 20,020 1,131,530 Powell Industries, Inc. (NON) 16,306 504,997 Electronic equipment, instruments, and components (2.4%) Anixter International, Inc. (S) 10,238 485,691 Coherent, Inc. (NON) 4,908 210,848 FEI Co. (NON) (S) 20,200 605,192 Newport Corp. (NON) 18,700 202,147 Tech Data Corp. (NON) 18,849 814,842 TTM Technologies, Inc. (NON) (S) 19,708 187,423 Energy equipment and services (1.1%) Complete Production Services, Inc. (NON) 16,100 303,485 Helix Energy Solutions Group, Inc. (NON) (S) 45,822 600,268 TETRA Technologies, Inc. (NON) 35,059 270,655 Food and staples retail (0.4%) Andersons, Inc. (The) (S) 13,818 465,114 Food products (0.6%) Darling International, Inc. (NON) (S) 26,000 327,340 Omega Protein Corp. (NON) (S) 32,100 291,468 Health-care equipment and supplies (5.5%) Conmed Corp. (NON) 23,000 529,230 Cooper Companies, Inc. (The) 12,989 1,028,079 Greatbatch, Inc. (NON) 21,900 438,219 Kensey Nash Corp. (NON) 13,200 323,400 OraSure Technologies, Inc. (NON) 92,190 733,832 RTI Biologics, Inc. (NON) 148,000 486,920 Sirona Dental Systems, Inc. (NON) 10,217 433,303 SonoSite, Inc. (NON) 30,900 937,506 STAAR Surgical Co. (NON) (S) 53,031 413,642 Thoratec Corp. (NON) 13,300 434,112 Health-care providers and services (3.6%) Air Methods Corp. (NON) 4,600 292,882 AmSurg Corp. (NON) 11,000 247,500 Centene Corp. (NON) 13,100 375,577 HealthSpring, Inc. (NON) 8,100 295,326 Magellan Health Services, Inc. (NON) 10,876 525,311 Metropolitan Health Networks, Inc. (NON) 57,100 259,234 Molina Healthcare, Inc. (NON) (S) 18,600 287,184 MWI Veterinary Supply, Inc. (NON) 6,300 433,566 Omnicare, Inc. 24,900 633,207 WellCare Health Plans, Inc. (NON) 9,273 352,189 Health-care technology (0.6%) Computer Programs & Systems, Inc. 9,300 615,195 Hotels, restaurants, and leisure (3.9%) AFC Enterprises (NON) 76,195 901,387 Brinker International, Inc. 26,700 558,564 Cheesecake Factory, Inc. (The) (NON) (S) 12,700 313,055 DineEquity, Inc. (NON) (S) 19,849 763,988 Domino's Pizza, Inc. (NON) (S) 23,355 636,424 Jack in the Box, Inc. (NON) (S) 23,800 474,096 Town Sports International Holdings, Inc. (NON) 53,700 389,862 Internet and catalog retail (0.6%) HSN, Inc. (NON) 13,534 448,381 Shutterfly, Inc. (NON) (S) 4,700 193,546 Internet software and services (0.5%) NIC, Inc. 26,921 308,245 ValueClick, Inc. (NON) (S) 15,790 245,692 IT Services (2.4%) CACI International, Inc. Class A (NON) 4,500 224,730 Cardtronics, Inc. (NON) 26,530 608,068 DST Systems, Inc. (S) 10,500 460,215 NeuStar, Inc. Class A (NON) 14,100 354,474 TNS, Inc. (NON) 45,900 862,920 Leisure equipment and products (0.8%) Brunswick Corp. (S) 39,100 548,964 Leapfrog Enterprises, Inc. (NON) 78,302 263,878 Life sciences tools and services (0.4%) Sequenom, Inc. (NON) (S) 77,834 396,175 Machinery (3.6%) Cascade Corp. 11,200 373,968 Chart Industries, Inc. (NON) 19,700 830,749 Douglas Dynamics, Inc. 29,500 377,010 ESCO Technologies, Inc. 15,900 405,450 L.B. Foster Co. Class A 17,900 397,917 Lindsay Corp. 4,437 238,711 NACCO Industries, Inc. Class A 3,405 215,877 TriMas Corp. (NON) 29,206 433,709 Valmont Industries, Inc. (S) 6,597 514,170 Marine (0.5%) Alexander & Baldwin, Inc. (S) 14,800 540,644 Media (2.2%) Arbitron, Inc. 10,100 334,108 Knology, Inc. (NON) 57,855 750,958 National CineMedia, Inc. 49,500 718,245 Sinclair Broadcast Group, Inc. Class A 65,700 471,069 Metals and mining (0.5%) Gold Resource Corp. (S) 22,200 369,630 Rare Element Resources, Ltd. (Canada) (NON) (S) 29,883 151,806 Multiline retail (1.6%) 99 Cents Only Stores (NON) 18,700 344,454 Big Lots, Inc. (NON) 18,000 626,940 Dillards, Inc. Class A 12,800 556,544 Gordmans Stores, Inc. (NON) 11,300 135,261 Office electronics (0.5%) Zebra Technologies Corp. Class A (NON) 17,500 541,450 Oil, gas, and consumable fuels (3.9%) Clayton Williams Energy, Inc. (NON) (S) 9,200 393,852 CVR Energy, Inc. (NON) 26,300 555,982 Petroquest Energy, Inc. (NON) (S) 30,695 168,823 Rosetta Resources, Inc. (NON) (S) 40,146 1,373,796 Stone Energy Corp. (NON) 46,574 754,965 W&T Offshore, Inc. (S) 42,941 590,868 Western Refining, Inc. (NON) (S) 17,900 223,034 Paper and forest products (0.5%) KapStone Paper and Packaging Corp. (NON) 34,779 483,080 Personal products (1.4%) Elizabeth Arden, Inc. (NON) 25,400 722,376 Nu Skin Enterprises, Inc. Class A 18,067 732,075 Pharmaceuticals (8.4%) Akorn, Inc. (NON) (S) 32,676 255,200 Elan Corp. PLC ADR (Ireland) (NON) (S) 105,300 1,108,809 Endo Pharmaceuticals Holdings, Inc. (NON) 22,281 623,645 Hi-Tech Pharmacal Co., Inc. (NON) 20,026 672,874 Impax Laboratories, Inc. (NON) 26,209 469,403 ISTA Pharmaceuticals, Inc. (NON) 73,783 254,551 Jazz Pharmaceuticals, Inc. (NON) 33,800 1,403,376 Medicines Co. (The) (NON) 24,700 367,536 Medicis Pharmaceutical Corp. Class A (S) 12,204 445,202 Par Pharmaceutical Cos., Inc. (NON) 19,461 518,052 Questcor Pharmaceuticals, Inc. (NON) (S) 14,600 397,996 Salix Pharmaceuticals, Ltd. (NON) 16,320 483,072 Viropharma, Inc. (NON) (S) 44,784 809,247 Watson Pharmaceuticals, Inc. (NON) (S) 13,519 922,672 Professional services (0.4%) Acacia Research - Acacia Technologies (Tracking Stock) (NON) 12,723 457,901 Real estate investment trusts (REITs) (1.5%) CubeSmart (R) 40,800 348,024 Education Realty Trust, Inc. (R) (S) 39,100 335,869 Extra Space Storage, Inc. (R) 20,500 381,915 FelCor Lodging Trust, Inc. (NON) (R) 120,413 280,562 Newcastle Investment Corp. (R) 61,700 251,119 Road and rail (1.7%) Avis Budget Group, Inc. (NON) (S) 53,600 518,312 Genesee & Wyoming, Inc. Class A (NON) 25,826 1,201,426 Semiconductors and semiconductor equipment (5.2%) Brooks Automation, Inc. 39,500 321,925 Cavium, Inc. (NON) 6,788 183,344 Ceva, Inc. (NON) (S) 19,600 476,476 Cirrus Logic, Inc. (NON) (S) 34,573 509,606 Cypress Semiconductor Corp. (NON) 29,300 438,621 Entegris, Inc. (NON) 117,651 750,613 Entropic Communications, Inc. (NON) 77,600 320,488 GT Advanced Technologies, Inc. (NON) (S) 20,687 145,223 LTX-Credence Corp. (NON) 36,921 195,312 Nanometrics, Inc. (NON) (S) 22,700 329,150 Nova Measuring Instruments, Ltd. (Israel) (NON) 70,900 380,733 Omnivision Technologies, Inc. (NON) (S) 13,700 192,348 Photronics, Inc. (NON) 74,334 370,183 RF Micro Devices, Inc. (NON) (S) 72,600 460,284 Skyworks Solutions, Inc. (NON) 21,500 385,710 Software (4.4%) Actuate Corp. (NON) 69,863 385,644 Allot Communications, Ltd. (Israel) (NON) 20,838 203,171 BroadSoft, Inc. (NON) (S) 11,300 342,955 Fair Isaac Corp. 18,400 401,672 Magma Design Automation, Inc. (NON) (S) 120,644 548,930 Manhattan Associates, Inc. (NON) 10,100 334,108 MicroStrategy, Inc. (NON) 2,600 296,582 Monotype Imaging Holdings, Inc. (NON) 47,225 572,839 Synchronoss Technologies, Inc. (NON) (S) 18,098 450,821 TIBCO Software, Inc. (NON) 16,082 360,076 Verint Systems, Inc. (NON) 24,400 641,476 Specialty retail (7.3%) ANN, Inc. (NON) 22,086 504,444 Cato Corp. (The) Class A 12,700 286,512 Conn's, Inc. (NON) (S) 35,000 251,300 DSW, Inc. Class A 23,736 1,096,128 Express, Inc. 21,200 430,148 Finish Line, Inc. (The) Class A (S) 31,375 627,186 GameStop Corp. Class A (NON) 20,800 480,480 Genesco, Inc. (NON) (S) 7,294 375,860 GNC Holdings, Inc. Class A (NON) 42,400 853,088 Jos. A. Bank Clothiers, Inc. (NON) (S) 6,784 316,338 Men's Wearhouse, Inc. (The) 6,800 177,344 Sally Beauty Holdings, Inc. (NON) 33,800 561,080 Select Comfort Corp. (NON) (S) 35,488 495,767 Signet Jewelers, Ltd. (Bermuda) (NON) 13,010 439,738 Sonic Automotive, Inc. Class A 66,669 719,359 Textiles, apparel, and luxury goods (1.3%) Iconix Brand Group, Inc. (NON) (S) 28,793 454,929 Perry Ellis International, Inc. (NON) (S) 21,784 409,539 Warnaco Group, Inc. (The) (NON) (S) 11,145 513,673 Trading companies and distributors (2.7%) Applied Industrial Technologies, Inc. (S) 21,569 585,814 Beacon Roofing Supply, Inc. (NON) (S) 47,000 751,530 DXP Enterprises, Inc. (NON) 37,566 707,368 Fly Leasing, Ltd. ADR (Ireland) 66,153 750,837 Wireless telecommunication services (0.6%) NTELOS Holdings Corp. 36,500 647,145 Total common stocks (cost $108,574,873) SHORT-TERM INVESTMENTS (22.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 20,983,238 $20,983,238 Putnam Money Market Liquidity Fund 0.10% (e) 2,122,824 2,122,824 Total short-term investments (cost $23,106,062) TOTAL INVESTMENTS Total investments (cost $131,680,935) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $104,376,071. (b) The aggregate identified cost on a tax basis is $131,970,559, resulting in gross unrealized appreciation and depreciation of $9,640,384 and $15,465,716, respectively, or net unrealized depreciation of $5,825,332. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $19,742,484. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $20,983,238 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $343 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $11,954,817 and $14,301,495, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $19,967,079 $— $— Consumer staples 2,854,495 — — Energy 5,235,728 — — Financials 4,436,592 — — Health care 23,756,955 — — Industrials 16,277,436 — — Information technology 21,776,137 — — Materials 6,730,268 — — Telecommunication services 2,004,475 — — Total common stocks — — Short-term investments 2,122,824 20,983,238 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 29, 2011
